Title: Enclosure: Christopher Leffingwell to John Chester, 26 August 1791
From: Leffingwell, Christopher
To: Chester, John



Norwich [Connecticut] 26th. Augt 1791
Dear Sir

In Consequence of your Application to Mr Learned and Mr Huntington to procure a Statement of the Manufactories in the County of New London they have both applied to me to give you the best information I could collect which I here inclose the principal part of which is in this Town which Imagine will at Some future day become a very Considerable manufactoring place. My reasons are these it is at the head of a Navagable River in a Very plentiful Country for every kind of Provisions. There is a plenty of fuel which will always be Cheeper than in any other Considerable Town I know of.
The Stream which runs thro this Town has many Mill Seats more & better than in any Other in this State and a great Variety of Manufactoring will be done by Machinery turnd by Water. I do not know what Establishments the Secretary Colo Hamilton has in View respecting Manufactories, but I concieve if he has it in Contemplation to Establish Several on the large Scale he cannot find a better place in the United States than Norwich. Suppose a Cotton Manufactory for making every kind of Cotton Goods should be thought an Object. The Carding Spinning & considerable weaving may be done by Water Machines.
The Calandering the Stamping or printing & almost every part may be done in that way & Save ⅞ths. of the Manual Labour. Suppose the Crockery Business in the Variety of its branches Should be thought an object & I concieve it to be a Capital one. The Consumption of that Article is immense and the freight from Europe amounts to an Amazing sum. The Materials may be Ground & prepared by Water Machines and fuel is a Considerable Article.
Suppose the Cutlery Branch Should be thought worth attending to. Seven Eights of the forging & finishing may & Ought to be done by Water Works. Hammers Bellows & Grindstones ought all to Go by water. Having dipt considerably in the manufactoring line before the Warr & having procured Some information Since the Naval office in this Town has been absorb’d in the district of New London and Loosing the little Living I recieved from the Office has induced me to make enquirys into the Nature and process in Manufactoring Several kinds of Goods. Am fully Convinced the Articles I have mentioned and Sundry others may be made in this Country Cheaper & better than they can possibly be procured from any Other. You will if you think proper Suggest Some of these Ideas to the Secretary or Suppress them & beleive me very respectfully
Your Most Obedient Servt
Chrisr. Leffingwell Colo Chester
